Citation Nr: 1146281	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-24 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of the reduction of the 20 percent rating for trochanteric bursitis of the left hip to 10 percent, effective October 1, 2008.

2.  The propriety of the reduction of the 20 percent rating for degenerative joint disease of the left knee to 10 percent, effective October 1, 2008.

3.  Propriety of the termination of an award of total disability rating based upon individual unemployability (TDIU) beginning October 1, 2008.  


REPRESENTATION

Appellant represented by:	Elizabeth Lunn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1984 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Winston-Salem, North Carolina, which implemented the following effective October 1, 2008: a decrease in rating trochanteric bursitis of the left hip from 20 percent to 10 percent; a decrease in rating degenerative joint disease of the left knee from 20 percent to 10 percent; and discontinuance of TDIU.  

In February 2011, the Board remanded the appeal to afford the Veteran an opportunity to participate in a hearing before the Board.  In July 2011, she was afforded a videoconference hearing before the undersigned, and a hearing transcript is associated with the record.  


FINDINGS OF FACT

1.  The reduction in the rating for service-connected trochanteric bursitis of the left hip from 20 percent to 10 percent disabling; was made without observation of applicable regulations. 

2.  The reduction in the rating for service-connected left knee disability from 20 percent to 10 percent disabling; was made without observation of applicable regulations. 

3.  The termination of entitlement to TDIU was made without observation of applicable regulations.  


CONCLUSIONS OF LAW

1.  The reduction in the rating assigned for trochanteric bursitis of the left hip, from 20 percent to 10 percent, effective October 1, 2008, was not proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.71a, including Diagnostic Code (DC) 5253 (2011). 

2.  The reduction in the rating assigned for degenerative joint disease of the left knee, from 20 percent to 10 percent, effective October 1, 2008, was not proper.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.71a, including Diagnostic Code (DC) 5261 (2011).

3.  The discontinuance of the award of TDIU, effective October 1, 2008, was not proper.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.105(e), 3.343, 3.344, 4.1, 4.15, 4.16a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In light of the Board's favorable decision, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Analysis

When a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The Veteran must also be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  He will be given 60 days for the presentation of additional evidence to show that compensation should be continued at their present level.  If additional evidence is not presented within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the day of notice to the beneficiary expires.  38 C.F.R. § 3.105(e). 

Where a reduction in compensation is proposed, the Veteran will be advised of his right to a pre-determination hearing and that he has a period of 30 days to request the hearing.  38 C.F.R. § 3.105(i) (2011). 

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992). 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a),(b).  That section provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c), however, specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that for ratings in effect for less than five years, reduction is warranted if the evidence shows improvement. 

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, supra at 595. 


Rating Reductions

The RO proposed in an April 2008 rating determination to reduce the disability ratings for the left hip and knee disabilities from 20 to 10 percent each.  The Veteran was informed of this proposal on April 24, 2008, and given 60 days to respond and 30 days to request a hearing.  38 C.F.R. § 3.105(e).  The evaluation was decreased in an August 7, 2008 rating determination.  The effective date of the reduction was October 1, 2008.

The 20 percent rating for the left hip disability was assigned in an August 2004 rating decision that increased the Veteran's existing disability rating from 10 percent.  The effective date for that award was October 28, 2003.  On its face the rating reduction to 10 percent was effective October 1, 2008, and the rating would have been in effect for less than five years.  

The October 1, date is; however, not in accord with the provisions of 38 C.F.R. § 105(e).  Notice of the August 7, 2008 rating decision was sent to the Veteran on August 18, 2008.  The 60 period after the notice ended was October 17, 2008, and the last day of that month was October 31, 2008.  Accordingly, the rating reduction should have been made effective October 31, 2008.  The failure to select the proper effective date did not render the RO's decisions void ab initio, but only voidable.  VAOPGCPREC. 31-97, 1997 WL 34674484, (D.V.A.), (Aug. 29, 1997).

Nonetheless, use of the correct effective date in this case means that the ratings for the left hip and knee disabilities were in effect for more than five years and the detailed requirements for a rating reduction contained in 38 C.F.R. § 3.344(a), (b) were applicable.  The pertinent rating decisions, statement of the case and supplemental statement of the case do not show that these provisions were considered.

Where VA has reduced a Veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the reductions will be set aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  Because the rating reductions in this case were done without observation of the requirements of 38 C.F.R. §§ 3.344(a),(b); they were void ab initio.

 (iii) Termination of TDIU

The RO terminated entitlement to TDIU on the basis of its determination that the Veteran no longer met the percentage requirements of 38 C.F.R. § 4.16(a).  The Board's decisions mean that the Veteran has met the percentage requirements at all times since October 28, 2003.  

More significantly, the regulations do not provide for the termination of a TDIU simply because a Veteran no longer meets the percentage requirements for that benefit.  VA policy is to provide a TDIU in all cases where service connected disability renders a veteran unable to work, even where the percentage requirements are not met.  38 C.F.R. § 4.16(b) (2011).

A TDIU can only be terminated if there is clear and convincing evidence that the Veteran is employable.  38 C.F.R. § 3.343(b) (2011).  The record contains no evidence that the Veteran had become employable at the time her TDIU was terminated.  The TDIU rating was terminated without any apparent consideration of the requirements of 38 C.F.R. § 3.343(b).  Hence, the termination of the TDIU was also void ab initio and is restored.  







							(CONTINUED ON NEXT PAGE)
ORDER

The reduction in the 20 percent rating for trochanteric bursitis of the left hip to 10 was not proper; restoration of the 20 percent rating, is granted, as if the reduction had never taken place.  

The reduction in the 20 percent rating for degenerative joint disease of the left knee was not proper; restoration of the 20 percent rating is granted, as if the reduction had never taken place.  

The termination of the TDIU was improper, restoration of the TDIU is granted, as if the termination had never taken place.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


